Sweney, P. J.,
This matter comes before the court en banc on defendant’s motion for judgment on the pleadings. The minor plaintiff, a student at defendant’s summer camp, sustained injuries, and this suit was commenced to recover damages. Defendant answered the complaint by asserting that defendant is an eleemosynary corporation; no reply was filed to new matter and defendant then filed the current motion.
Defendant contends that plaintiffs admit that defendant is an eleemosynary corporation by not filing a reply and that, consequently, judgment should be entered in its favor since eleemosynary corporations are not answerable in damages for their torts under the laws of this Commonwealth.
The law is presently well settled in Pennsylvania that eleemosynary corporations are not answerable for torts.
However, in this case, we hold that plaintiffs are not required to file a reply to new matter in a trespass action: Grazer v. Newman (No. 2), 72 D. & C. 48. It, therefore, follows that the question as to whether defendant is or is not an eleemosynary corporation is a question for the jury.

Decree

And now, October 15,1957, it is ordered and decreed that defendant’s motion for judgment on the pleadings be, and it is hereby, dismissed; an exception is noted for defendant.